January 11, 2010 United States Securities and Exchange Commission Division of Corporation Finance Filed Via EDGAR RE: Skylyft Media Network, Inc. Form 10-K for the year ended December 31, 2008 Filed April 15, 2009 File No. 0-52367 Dear SEC: We are in receipt of your letter, dated October 8, 2009 and are in the process of preparing our responses. In order to provide you with proper and comprehensive responses, we are hereby requesting an additional extension of time to provide our responses to you. We will provide our responses on or before January 15, 2010. We appreciate your understanding and cooperation in this matter. If you have any questions, please feel free to contact me at any time. Sincerely, /s/ Richard Yanke Richard Yanke, CEO
